Case 2:20-cv-03850-DSF-PJW Document 10 Filed 06/08/20 Page 1 of 2 Page ID #:30




   1
       Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
       MANNING LAW, APC
   2   20062 SW Birch St. Ste 200
   3
       Newport Beach, CA 92660
       Office: (949) 200-8755
   4   DisabilityRights@manninglawoffice.com
   5
       Attorneys for Plaintiff
   6   ANTHONY BOUYER

   7
                            UNITED STATES DISTRICT COURT
   8
                          CENTRAL DISTRICT OF CALIFORNIA
   9

  10                                           Case No.: 2:20-cv-03850-DSF-PJW
       ANTHONY BOUYER, an
  11
       individual,                             Request for Entry of Default
  12
                           Plaintiff,
  13

  14                      v.

  15

  16

  17    THE SISTERS GROUP CORP, a
        California corporation; and DOES 1-
  18    10, inclusive,
  19

  20                       Defendants.
  21

  22

  23

  24

  25
  26

  27

  28
                                 REQUEST FOR ENTRY OF DEFAULT
                                               1
Case 2:20-cv-03850-DSF-PJW Document 10 Filed 06/08/20 Page 2 of 2 Page ID #:31




   1
             TO: THE CLERK OF THE ABOVE-ENTITLED COURT

   2

   3         Plaintiff ANTHONY BOUYER hereby requests that the Clerk of the above-

   4   entitled Court enter default in this matter against defendant THE SISTERS
   5
       GROUP CORP, a California corporation, on the ground that said defendant has
   6

   7   failed to appear or otherwise respond to the complaint within the time prescribed

   8   by the Federal Rules of Civil Procedure. Plaintiff served the complaint on
   9
       defendant THE SISTERS GROUP CORP, a California corporation, on
  10

  11   5/13/2020 evidenced by the proof of service of summons on file with this Court.
  12

  13   Dated: June 8, 2020                          MANNING LAW, APC
  14

  15

  16                                         By:    /s/Joseph R. Manning, Jr.
  17
                                                   Joseph R. Manning, Jr., Esq.
  18

  19
                                                    Attorney for Plaintiff
  20

  21

  22

  23

  24

  25
  26

  27

  28
                              REQUEST FOR ENTRY OF DEFAULT
                                            2
